Title: To George Washington from James McHenry, 17 July 1792
From: McHenry, James
To: Washington, George



Sir.
Fayetteville [Md.] 17 July 1792.

The letter you did me the honor to write which I had not received when I had the honor to see you was handed me the day after. It has the Philadelphia post mark of the 11th and was they

tell me overlooked by the post-master here or rather his assistant when my letters were called for. I thought it proper to mention this particular to you that the cause of its detention might not be misunderstood.
I have now to request of my dear General, that he will on his return devote one day to Baltimore town, and that sometime before, you will be so kind as to let me know the day we may look for you. The merchants who have a sincere love and attachment for you wish very much to give you a public dinner, which might perhaps be contrived without occasioning much delay, if you could arrange your stages so as to reach us early in the forenoon.
Mrs McHenry begs to be presented to Mrs Washington. We both hope that the remainder of your journey was without accident and wish you that repose and happiness in your favorite Mount Vernon, to which you are so well intitled. I have the honor to be Sir, sincerely & affectionately Yours

James McHenry

